DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application repeats a substantial portion of prior Application No. 15/799,217, filed October 31, 2017, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Objections
Claims 11-15 are objected to because of the following informalities:  “The medium” (line 1) should read “The non-transitory machine-readable medium”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “the first and second set of graphical data” (line 2) should read “the first set of graphical data and the second set of graphical data”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “obtaining at a first device on a second device” (lines 1-2).  This limitation makes no sense.  It is unclear what this means.  Dependent claims 2-9 and 19-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction.
Claim 1 recites “the user motion” (line 3) and “the physical motion” (line 17).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Dependent claims 2-9 and 19-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 1 recites “the physical motion” (line 17) and “the user” (line 17).  There is insufficient antecedent basis for these limitations in the claim.  Dependent claims 2-9 and 19-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 2
Claim 3 recites “the visual depiction” (line 1).  There is insufficient antecedent basis for these limitations in the claim.  Dependent claim 4 inherits this discrepancy by nature of its dependency.  Appropriate correction is required.  
Claims 12 recites “the infrared marker” (line 2).  There is insufficient antecedent basis for these limitations in the claim.  Dependent claim 13 inherits this discrepancy by nature of its dependency.  Appropriate correction is required.  
Claim 20 recites “and or” (line 2).  It is unclear what this means.  Presumably, applicant wants to say “and/or”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5, 8-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al., US 9,610,476 B1 (hereinafter Tran).

Regarding Claim 1:  Tran discloses a system for depicting user motion detected, obtaining at a first device on a second device, the first device, comprising: 
a contact sensor, to detect the user motion and generate motion data responsive to a contact event (Tran, at least one sensor selected from a sensor set comprising: a pressure 
a processor (Tran, a processor in the glove body and coupled to a wireless transceiver [C13:42-43]); 
a communication interface for coupling to a wireless link (Tran, a processor in the glove body and coupled to a wireless transceiver [C13:42-43]); and 
at least one member selected from a group comprising: 
a camera (Tran, an Internet of Thing (IoT) device for sport deviceing includes thistles, a light source; sensors including a camera [C1:64-67]), 
a global position system (GPS) sensor (Tran, an electronic device may be ... a Global Positioning System (GPS) receiver [C3:11-28]), 
an infrared marker, 
a light emitting diode, 
an accelerometer (Tran, the unit 9 includes a motion sensor, a multi-axis accelerometer [C4:32-48]), and 
a gyroscope (Tran, sensors including gyroscopes and cameras can be positioned on various body portions to capture motion [C14:28-41]); 
wherein the communication interface transmits the motion data wirelessly from the first device to the second device via the wireless communication link (Tran, the monitoring device used for a sport device 9 includes an interface with a radio transmitter for forwarding the result of the comparison to a remote device [C3:44-C4:31]), and generating at the second device, rendered graphics from the motion data depicting the physical motion of the user (Tran, the 

Regarding Claim 2:  Tran further discloses: 
transmitting the image data from the second device to a display that is configured to display the visual depiction of the user (Tran, communications unit 70 may also communicate with another device such as a Smartphone, to perform more data manipulations relating to the golf swing and/or swing results to provide more information to the user; the data and the calculation/manipulation results can be stored in the Smartphone and displayed when desired [C18:47-C19:67]).

Regarding Claim 5:  Tran further discloses wherein the motion data comprises animation data (Tran, the trainer can review the data with the user and view the animations of the user's exercise sessions [C60:50-59]).

Regarding Claim 8:  Tran further discloses: 
calculating angular relationship data, using the motion data (Tran, in one alternative embodiment, angular position sensors, one on each side of the hip joint, can be used to distinguish lying down, sitting, and standing positions [C58:29-48]), and 
generating an animation using the motion data and the angular relationship data (Tran, the trainer can review the data with the user and view the animations of the user's exercise sessions [C60:50-59]).

Regarding Claim 9:  Tran further discloses: 
capturing orientation data using the gyroscope (Tran, the handle includes a swing analyzer measurement portion 54 in the grip end 52 of the handle of a golf club or a 

Regarding Claim 10:  Tran discloses a non-transitory machine-readable medium storing instructions, that when executed by a machine, cause the machine to perform steps comprising: 
capturing motion data associated with a physical movement of a user (Tran, at least one sensor selected from a sensor set comprising: a pressure sensor configured to detect at least one pressure event at a glove body external surface location; a glove motion sensor configured to detect at least one motion event of the glove; a digit motion sensor configured to detect at least one motion event of at least one digit of the user; a temperature sensor configured to detect a temperature at a glove body external surface location; and a contact sensor configured to detect a contact event of the glove with a contact object [C13:48-57]); 
wirelessly transmitting the motion data to a remote device (Tran, wireless communication, such as a Bluetooth module or a wi-fi module or other transmission module, transmitting and/or receiving information to/from another device [C20:44-47]); and 
generating image data from the motion data at the remote device, the image data corresponding to a visual depiction of the user based on the motion data (Tran, the trainer can 
a camera (Tran, an Internet of Thing (IoT) device for sport deviceing includes thistles, a light source; sensors including a camera [C1:64-67]), 
a global position system (GPS) sensor (Tran, an electronic device may be ... a Global Positioning System (GPS) receiver [C3:11-28]), 
a light emitting diode, 
an accelerometer (Tran, the unit 9 includes a motion sensor, a multi-axis accelerometer [C4:32-48]), and 
a gyroscope (Tran, sensors including gyroscopes and cameras can be positioned on various body portions to capture motion [C14:28-41]).

Regarding Claim 11:  Tran further discloses wherein the image data comprises animation data (Tran, the trainer can review the data with the user and view the animations of the user's exercise sessions [C60:50-59]).

Regarding Claim 14:  Tran further discloses wherein the instructions further comprise the steps of: 
calculating angular relationship data from the motion data (Tran, in one alternative embodiment, angular position sensors, one on each side of the hip joint, can be used to distinguish lying down, sitting, and standing positions [C58:29-48]); and 
generating an animation using the motion data and the angular relationship data (Tran, the trainer can review the data with the user and view the animations of the user's exercise sessions [C60:50-59]).

Claim 15:  Tran further discloses wherein the instruction further comprises the steps of: 
capturing orientation data using the gyroscope (Tran, the handle includes a swing analyzer measurement portion 54 in the grip end 52 of the handle of a golf club or a tennis/badminton racket, and a remote or handheld unit 56; the swing analyzer measurement portion 54 includes an accelerometer 16 of combination accelerometer and gyroscope [C18:57-C19:67]), 
wirelessly transmitting the orientation data to the second device (Tran, wireless communication, such as a Bluetooth module or a wi-fi module or other transmission module, transmitting and/or receiving information to/from another device [C20:44-47]), 
analyzing the orientation data (Tran, the handle includes a swing analyzer measurement portion 54 in the grip end 52 of the handle of a golf club or a tennis/badminton racket, and a remote or handheld unit 56; the swing analyzer measurement portion 54 includes an accelerometer 16 of combination accelerometer and gyroscope [C18:57-C19:67]), and 
generating animation using the orientation data (Tran, the trainer can review the data with the user and view the animations of the user's exercise sessions [C60:50-59]).

Regarding Claim 16:  Tran disclosesa computer implemented method of obtaining physiology information at a first device for display at a second device, comprising the steps of:
obtaining physiological data associated with a user with a first device comprising an electrocardiogram sensor, configured to capture heart rate data (Tran, one embodiment uses Samsung's Bio-Processor which is an all-in-one health solution chip; the Bio-Processor has five AFEs including bioelectrical impedance analysis (BIA), photoplethysmogram (PPG), electrocardiogram (ECG), skin temperature, and galvanic skin response (GSR) into a single chip solution that measures body fat, and skeletal muscle mass, heart rate, heart rhythm, skin temperature and stress level, respectively [C14:42-59]) and or a piezo electric respiration 
generating, at the second device, a first set of graphical data using the physiological data (Tran, the trainer can review the data with the user and view the animations of the user's exercise sessions [C60:50-59]).

Regarding Claim 17:  Tran further discloses: 
capturing motion data (Tran, the handle includes a swing analyzer measurement portion 54 in the grip end 52 of the handle of a golf club or a tennis/badminton racket, and a remote or handheld unit 56; the swing analyzer measurement portion 54 includes an accelerometer 16 of combination accelerometer and gyroscope [C18:57-C19:67]) using at least one selected from the group consisting of: 
a camera device (Tran, an Internet of Thing (IoT) device for sport deviceing includes thistles, a light source; sensors including a camera [C1:64-67]), 
an infrared marker, 
an accelerometer (Tran, the unit 9 includes a motion sensor, a multi-axis accelerometer [C4:32-48]), 
a gyroscope (Tran, sensors including gyroscopes and cameras can be positioned on various body portions to capture motion [C14:28-41]), 
a global positioning sensor (Tran, an electronic device may be ... a Global Positioning System (GPS) receiver [C3:11-28]), and 
a light emitting diode, 

generating at the second device a second set of graphical data using the motion data (Tran, the trainer can review the data with the user and view the animations of the user's exercise sessions [C60:50-59]).

Regarding Claim 18:  Tran further discloses: 
displaying the first and second set of graphical data at the second device as a visual depiction of the user (Tran, the trainer can review the data with the user and view the animations of the user's exercise sessions [C60:50-59]).

Regarding Claim 19:  Tran further discloses wherein the accelerometer is configured to derive spatial acceleration motion data based on stimulation to the accelerometer (Tran, the handle includes a swing analyzer measurement portion 54 in the grip end 52 of the handle of a golf club or a tennis/badminton racket, and a remote or handheld unit 56; the swing analyzer measurement portion 54 includes an accelerometer 16 of combination accelerometer and gyroscope [C18:57-C19:67]) and transmit the spatial acceleration motion data to the second device, the acceleration motion data relating to a spatial acceleration of the user (Tran, wireless communication, such as a Bluetooth module or a wi-fi module or other transmission module, transmitting and/or receiving information to/from another device [C20:44-47]).

Regarding Claim 20:  Tran further discloses wherein the wireless communication link comprises a radio frequency transmitter and or receiver (Tran, wireless communication, such as a Bluetooth module or a wi-fi module or other transmission module, transmitting and/or receiving information to/from another device [C20:44-47]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of ADAMS et al., US 2012/0143358 A1 (hereinafter Adams).

Regarding Claim 3:  Tran discloses the invention as recited above.  Tran fails to explicitly disclose wherein the visual depiction comprises a wire-frame model of the user.
Adams teaches wherein the visual depiction comprises a wire-frame model of the user (Adams, the Kinect system can provide a framework for determining positional information of a user's body and capturing motion for purposes of analysis; transducers attached to the user's body are used to detect the positions of the user's limbs and produce a skeleton model [0022]).
Tran discloses an Internet of Thing (IoT) sport device includes a light source; sensors including a camera and a microphone array; a processor coupled to the light source and the sensor; and a wireless transceiver coupled to the processor (Tran [Abstract]).  In one embodiment, data from multiple exercise sessions may be collected and used to compile a history of the user's habits over an extended period of time, enabling the user's trainer to better understand user compliance issues (Tran [C60:50-59]). The trainer can review the data with the user and view the animations of the user's exercise sessions (Tran [C60:50-59]).  
Adams teaches the analysis of movement that is electronically captured and recognition of which movement was performed for purposes of evaluation (Adams [Abstract]).  This type of motion capture, analysis and evaluation can have applicability across a number of fields, such as healthcare, entertainment, communication, and manufacturing (Adams [Abstract]).  The recognition can occur once movement information collected from sensors is inputted into the system (Adams [Abstract]).  The system can then analyze the movement information to determine what the movement is (Adams [Abstract]).  In some games, such as sports games, movement recognition can provide feedback to a user about what they are doing (Adams [Abstract]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the sports device that allows data from multiple exercise sessions to be collected and reviewed as disclosed by Tran with the method of using a skeleton model as taught by Adams to easily allow for a spatially relative system that can be configured to recognize objects attached to the user.

Regarding Claim 4:  Adams further teaches rendering an image of the user from the wire-frame model (Adams, the movement can be displayed as an animated icon; the move can be displayed by rendering the target performance into an animation, such as an animation of a figure or person [0134]).

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Ashra et al., US 2017/0374333 A1 (hereinafter Ashra).

Claims 6:  Tran discloses the invention as recited above.  Tran fails to explicitly disclose wherein at least one part of the motion data is captured by the camera in conjunction with the infrared marker.
Ashra teaches wherein at least one part of the motion data is captured by the camera in conjunction with the infrared marker (Ashra, to track the movement of a target, such as a human being, a large number of visible infrared markers may be provided at various points on the body of the target or on the clothing, shoes or headwear worn by the target [0001]).
Tran discloses an Internet of Thing (IoT) sport device includes a light source; sensors including a camera and a microphone array; a processor coupled to the light source and the sensor; and a wireless transceiver coupled to the processor (Tran [Abstract]).  Tran fails to explicitly disclose that the camera is used with an infrared marker.
Ashra teaches systems and techniques are provided for a real-time motion capture and projection system (Ashra [Abstract]).  Infrared cameras may be positioned in an area (Ashra [Abstract]).  The infrared cameras may generate infrared images of portions of the area and transmit the infrared images as motion capture data (Ashra [Abstract]).  An image processing system may receive the motion capture data from the infrared cameras and generate projector instructions (Ashra [Abstract]).  Projectors may be positioned in the area (Ashra [Abstract]).  The projectors may receive the projector instructions from the image processing system and project visible light according to the projector instructions (Ashra [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the camera as disclosed by Tran with an infrared camera that detect infrared markers on the body as taught by Ashra since infrared light camera and associated infrared markers produce similar results.  

Regarding Claim 7:  Ashra further teaches wherein the infrared marker is configured to be worn by the user (Ashra, to track the movement of a target, such as a human being, a large 

Regarding Claim 12:  Tran discloses the invention as recited above.  Tran fails to explicitly disclose wherein at least part of the motion data is captured by the camera in conjunction with the infrared marker.
Ashra teaches wherein at least part of the motion data is captured by the camera in conjunction with the infrared marker (Ashra, to track the movement of a target, such as a human being, a large number of visible infrared markers may be provided at various points on the body of the target or on the clothing, shoes or headwear worn by the target [0001]).
As recited above with respect to claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the camera as disclosed by Tran with an infrared camera that detect infrared markers on the body as taught by Ashra since infrared light camera and associated infrared markers produce similar results.  

Regarding Claim 13:  Ashra further teaches wherein the infrared marker is configured to be worn by the user (Ashra, to track the movement of a target, such as a human being, a large number of visible infrared markers may be provided at various points on the body of the target or on the clothing, shoes or headwear worn by the target [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715